Citation Nr: 0125465
Decision Date: 10/29/01	Archive Date: 12/03/01

DOCKET NO. 95-20 420               DATE OCT 29, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for right foot disorder.

2. Entitlement to service connection for right ankle disorder.

3. Entitlement to service connection for right knee disorder.

4. Entitlement to an increased rating for follicular dermatitis and
eczema, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to August 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of rating decisions by the St. Petersburg, Florida, Regional Office
(RO) of the Department of Veterans Affairs (VA). In a September
1997 rating action the RO increased a zero percent rating which had
been in effect for follicular dermatitis and eczema to 10 percent.

This case was previously before the Board in May 2000. At that
time, Board determined that new and material evidence had been
submitted to reopen a claim for service connection for disabilities
involving the right foot, knee and ankle. The Board also determined
that these claims were well grounded and remand these issues to the
RO for further development.

Also, in the May 2000 decision the Board denied the veteran's
claims for service connection for a low back disorder and
disabilities of the left foot, knee and ankle. Since that time,
there has been a significant change in the law. On November 9,
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38
U.S.C.A. 5100 et seq. (West Supp. 2001)) became law. This law
redefined the obligations of VA with respect to the duty to assist
and included an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. This law also eliminated the concept of a well-grounded
claim. Accordingly, these issues are referred to the RO for
appropriate action.

2 -

FINDINGS OF FACT

1. The September 2000 VA examination, the most recent medical
evidence of record, indicated that the right foot and ankle were
normal.

2. The claimed right ankle and foot disorders are not of service
origin.

3. The right knee disability, diagnosed as patella tendonitis, is
of service origin.

4. The veteran's follicular dermatitis and eczema are asymptomatic.

CONCLUSIONS OF LAW

1. Right ankle and foot disorders were not incurred in or
aggravated by military service. 38 U.S.C.A. 1131 (West 1991 & Supp.
2001); 38 C.F.R. 3.303 (2001).

2. A right knee disability, diagnoses as patella tendonitis, was
incurred during active duty. 38 U.S.C.A. 1131 (West 1991 & Supp.
2001); 38 C.F.R. 3.102, 3.303 (2001).

3. The criteria for a rating in excess of 10 percent for follicular
dermatitis and eczema have not been met. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that there has been a significant change in
the law during the pendency of this appeal. On November 9, 2000,
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as

3 -

amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001)) became law.
This law redefined the obligations of VA with respect to the duty
to assist and included an enhanced duty to notify a claimant as to
the information and evidence necessary to substantiate a claim for
VA benefits. This law also eliminated the concept of a well-
grounded claim and superseded the decision of the United States
Court of Appeals for Veterans Claims in Morton v. West, 12 Vet.
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held
that VA could not assist in the development of a claim that was not
well grounded. This change in the law is applicable to all claims
filed on or after the date of enactment of the VCAA, or filed
before the date of enactment and not yet final as of that date.
VCAA, 7(a), 114 Stat. at 2099-2 00 see also Karnas v. Derwinski, 1
Vet. App. 308 (1991). The implementing regulations were adopted on
August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and
3.326(a).

The RO has not had the opportunity to review the veteran's claims
in conjunction with the new legislation and enacting regulations.
In this regard, the Board finds that the veteran has been notified
of the evidence necessary to establish her claims in the statement
of the case and supplemental statements of the case. In conjunction
with the Board May 2000 remand the RO furnished the veteran the
appropriate release of information forms in order to obtain any
addition pertinent medical evidence. No further information was
received from the veteran concerning any outstanding medical
records. Also, the RO obtained all VA medical records and the
veteran has been afforded a VA examination and a hearing at the RO.
Accordingly, the Board finds that the VA has satisfied the
requirements as set forth in the VCAA and veteran is not prejudiced
by this decision. Bernard v. Brown, 4 Vet. App. 384 (1993).

I. Service Connection

In order to establish service connection for a disability, the
facts, as shown by the evidence, must demonstrate that a particular
disease or injury resulting in current

- 4 -

disability was incurred during active service or, if preexisting
active service, was aggravated therein. 38 U.S.C.A. 1110, 1131. If
a condition noted during service is not shown to be chronic, then
generally, a showing of continuity of symptoms after service is
required for service connection. 38 C.F.R. 3.303(b).

A review of the service medical records shows that the veteran was
seen at the dispensary for complaints pertaining to her feet in
February 1980. The assessment was Achilles tendon irritation. In
clinical histories recorded in October 1981 and April 1983, the
veteran gave a history of painful or swollen joints. She was seen
in April and May 1983 for multiple joint complaints, including the
knees and ankles. She reported pain, stiffness and swelling. The
veteran was seen at the dispensary in March 1987 for pain involving
multiple joints, including the knees. She was seen in September
1987 for complaints of swelling of the face, hands, and feet. It
was reported that she was in her 14th week of pregnancy. The
assessment was no evidence of early toxemia.

On examination for separation from service, the veteran complained
of having or having had swollen or painful joints and a trick knee.
She reported that her knee hurt when she exercised. An examination
showed no effusion or instability. The examination clinically
evaluated the lower extremities and feet as normal.

An examination was conducted by the VA in March 1992. At that time,
the veteran had complaints involving multiple joints, including her
hips, wrists, and knees. She stated that occasionally her knees
became puffy and painful. She stated that all of her joints seemed
to flare-up at the same time. Flare-ups lasted up to a month. She
indicated that she had been told she had some type of arthritis.
Tylenol was reported to give her some relief from these symptoms,
although they seemed to go away on their own.

On examination, all joints were without effusion, redness or warmth
and there was full range of motion. The impression was of possible
diffuse large joint arthralgias and possibly polyarthritis. Early
systemic lupus erythematosus was also to be

- 5 -

considered. The examiner indicated that most likely the veteran had
not met sufficient criteria for this diagnosis but these may
develop over time.

A VA orthopedic examination was conducted in July 1993. The veteran
reported joint swelling in the service. She complained of joint
swelling, tiredness and bouts of low-grade fever. Objective
findings included minimal joint edema, especially in the right knee
at the joint surfaces between the femur and tibia. There was some
evidence of swelling, but full range of motion. Both knee joints
were crepitant on movement. There was good stability and no
malunion. The diagnoses were suspected rheumatoid collagen disease
and past history of having had tendinitis in Achilles bilaterally.
Following the laboratory tests, the examiner indicated that with
all tests for rheumatoid collagen disease were negative.

The veteran received intermittent treatment at VA and private
facilities from 1994 to 2000 for several problems including
multiple joint complaints. She was seen at a private facility in
May 1994 for right knee pain and swelling. An X-ray study was
normal. In a July 1994 statement, the veteran's podiatrist stated
that he had recently seen the veteran for complaints of arch pain,
Achilles tendon pain and a tired feeling in the feet and legs. The
problems had appeared over the past two years. The diagnoses were
hallux abducto valgus, Achilles tendonitis, strain and acute
neuritis. April 1994 treatment records accompanied this statement.

VA outpatient treatment records, dated in May 1995, show that the
veteran had complaints of shooting pain from the neck and lower
back extending to the feet. A podiatry evaluation believed that
there could be a possible neurological pathology. The assessment
was to rule this out. Later in May 1995, the veteran was again seen
with complaints of painful feet that hurt after a short period of
walking or standing. This was relieved by rest. She also complained
that she needed to place here right leg on a pillow when in bed.
Examination showed pain on palpation of the calcaneus of the right
foot. There was pain on passive range of motion. There was no
hypomobility noted at any joint of the foot. All muscles were
within normal limits. Neurological evaluation was also within
normal limits. The assessment was to rule out migrating
polyarthritis of neurologic or rheumatic etiology.

- 6 -

A VA examination was conducted in November 1996. At that time the
veteran had multiple complaints including complaints of pain down
her right lower extremity. Examination of the knees failed to
reveal any objective pathology. There was no soft tissue swelling,
effusion or tenderness to touch. Range of motion of both knees was
from zero degrees extension to 140 degrees flexion. Range of motion
of both ankles was normal. There was no tenderness to touch,
effusion or soft tissue swelling. Laboratory testing showed a
negative arthritic profile and normal sedimentation rate. The
diagnoses were multiple arthralgias. The examiner indicated that
the physical examination and tests were not in accordance with the
severity of the complaints.

The veteran testified at a hearing at the RO in December 1996. She
stated that she dated the onset of her lower extremity pain to the
long marches taken while in service. She reported the treatment
that she received during service and thereafter.

The veteran was seen at a VA outpatient clinic in September 1997
for Achilles tendonitis. She was seen for a follow-up for bilateral
Achilles tendonitis in October 1987. She reported a 20 year
history. She also stated that there was numbness of the right
medial hallux due to frostbite during basic training. An
examination showed that the right leg was a quarter of an inch
shorter than the left leg. In December 1997 the veteran was fitted
for orthotics at a VA outpatient clinic. She was evaluated at the
outpatient clinic in July and August 1998. The assessments included
Achilles tendonitis and patella femoral dysfunction, right knee.

A VA general medical examination was conducted in September 1998.
An examination showed that the veteran was able to flex her knee
and flex and extend her ankles with minimal complaints. She
complained of pain over the right knee. She was unable to squat due
to right knee pain. Of record are documents from the Social
Security Administration which show that the veteran was awarded
disability benefits in March 1999 due to psychiatric problems.

7 -

VA outpatient treatment records include a report of a December 1999
evaluation. At that time, the veteran complained of bilateral knee
pain. The assessment was bilateral patellofemoral pain.

A report, dated in March 2000, was received from the veteran's
podiatrist. He stated that he had evaluated on three separate
visits over the previous three months. It was indicated that the
veteran had sustained an injury of the Achilles tendon of the right
leg during basic training and that the injury residuals had
affected her throughout her period of service. She had developed a
painful degenerative condition of the first metatarsal phalangeal
joint due to years of an abnormal gait pattern that was a direct
result of the tendonitis. The doctor stated that the veteran
suffered from chronic Achilles tendonitis as well as secondary
posterior tibial dysfunction. There was some permanent fibrosis
secondary to this as well as Hallux Limitis that developed
secondary to gait problems. In his opinion, this pathology had its
onset during basic training.

A VA examination was conducted in September 2000. At that time, the
veteran was evaluated to determine whether her right knee, ankle
and foot conditions were related to service. The VA examiner noted
that the veteran's medical records were reviewed. At that time the
veteran reported occasional swelling, pain, and stiffness in the
right knee. After examination, the diagnoses were patella
tendonitis of the right knee, normal examination of the right ankle
and normal examination of the right foot. The examiner stated that
it was possible that the knee disorder could have resulted from an
abnormal gait that was related to tendonitis of the foot. However,
the physician stated that the relationship was "somewhat
questionable."

To summarize, lay statements describing the symptoms of her
disability or of an incident which occurred in service are
considered competent evidence. However, where the determinant issue
involves a question of medical diagnosis or medical causation, only
individuals possessing specialized medical training and knowledge
are competent to render an opinion. Espiritu v. Derwinski, 2 Vet.
App. 492 (1992). The evidence does not reflect that the appellant
currently possesses a recognized

- 8 -

degree of medical knowledge that would render hers opinions on
medical diagnoses or causation competent.

In this regard, the evidence show that the veteran was seen on
several occasions for complaints involving the right ankle and foot
with Achilles tendon irritation noted in February 1980. However, at
the time of the separation examination no abnormality of the right
foot or ankle was reported. Additionally, the first postservice
indication of possible problem involving the right ankle and foot
was the March 1992 VA examination. This is more than three years
after service. Also at the time of the examination the veteran
reported multiple joint pain. However, a specific reference to the
right foot and ankle was not made.

Furthermore, the examination showed no objective pathology
involving the ankle or foot. The evidence reveals that beginning in
1993 the veteran was examined and received treatment at VA and
private facilities for complaints related to her right ankle and
foot, to include Achilles tendonitis. However, the September 2000
VA examination, which is the most current medical evidence on file
indicated that there was no disability involving the right ankle or
foot. Accordingly, the veteran does not currently have a disorder
of the right ankle or foot that may be related to service.
Therefore, the weight of the evidence is against the veteran's
claim.

Concerning the right knee, the service medical records show that
the veteran was seen on several occasions for complaints pertaining
to the right knee, including pain, stiffness and swelling.
Additionally, at the time of the separation examination she
reported pain in the right knee when she exercised. This complaint
is not inconsistent with patella tendonitis. The May 1992 VA
examination report does not contain a confirmed diagnosis relative
to the right knee. However, the veteran specifically included right
knee pain and puffiness in her complaints.

Furthermore, the July 1993 VA examination showed edema involving
the right knee. The subsequent VA and private medical records show
further right knee complaints. The September 2000 VA examination
confirmed the presence of patella tendonitis of the right.

- 9 -

While the examiner was unable to relate this disability as being
caused by Achilles tendinitis, the Board finds that the evidence is
in equipoise as to whether the patella tendonitis is related
directly to the inservice right knee complaints. As such, the
benefit of the doubt must be found in the veteran's favor. 38
C.F.R. 3.102 (2001). Accordingly, service connection for the right
knee disability is warranted.

Increased Rating

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate
diagnostic codes identify the various disabilities.

38 C.F.R. 4.1 (2001) requires that each disability be viewed in
relation to its history and that there be emphasis upon the
limitation of activity imposed by the disabling condition. 38
C.F.R. 4.2 (2001) requires that medical reports be interpreted in
light of the whole recorded history, and that each disability must
be considered from the point of view of the veteran working or
seeking work.

38 C.F.R. 4.7 (2001) provides that, where there is a question as to
which of two disability evaluations shall be applied, the higher
evaluation is to be assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating is to be assigned.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2, the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

10 -

The RO has assigned a 10 percent rating for the veteran's service-
connected follicular dermatitis and eczema in conjunction with the
criteria set forth in the VA's Schedule for Rating Disabilities, 38
C.F.R. Part 4, Diagnostic Code 7806

Diagnostic Code 7806 provides for the evaluation of eczema. A
noncompensable rating is assigned for symptoms of skin disorder
with slight, if any, exfoliation, exudation or itching, if on a
nonexposed surface or small area. The criteria for a 10 percent
evaluation are exfoliation, exudation or itching, if involving an
exposed surface or extensive area. A 30 percent rating is for
assignment where the evidence demonstrates constant exudation or
itching, extensive lesions or marked disfigurement. Where there is
ulceration or extensive exfoliation or crusting, and systemic or
nervous manifestations, or exceptionally repugnant symptoms, a 50
percent evaluation is warranted.

A review of the evidence shows that the veteran was treated during
service for skin problems. A VA examination conducted in March 1992
revealed a diagnosis of follicular dermatitis. In July 1992 the RO
granted service connection for follicular dermatitis and assigned
a non-compensable rating which has remained in effect until the
current claim.

The veteran received intermittent treatment at VA and private
facilities from 1994 to 1997 for various complaints including skin
problems. During a hearing at the RO in December 1996 she provided
testimony concerning the frequency and severity of her skin
disorder.

An examination was conducted by the VA in September 2000. At that
time, a history of skin disease was noted. She used Eucerin cream,
white cotton gloves, and over-the-counter cortisone preparations to
keep it under control. On examination, there was essentially no
skin disease found. The diagnosis was history of either allergic
contact or chronic irritant hand dermatitis, which was under
excellent control at the present time.

To summarize, the recent VA examination shows that the veteran's
skin disorder was currently under control. There was no evidence of
a rash or skin lesions. For a rating in excess of her current 10
percent evaluation, exudation, constant itching, extensive lesions,
or marked disfigurement must be shown. The recent VA examination
found no abnormality relative to the skin. Accordingly, the Board
finds that the preponderance of the evidence is against the
veteran's claim.

ORDER

Service connection for right ankle and foot disorders is denied.

Service connection for a right knee disability is granted.

An increased rating for follicular dermatitis and eczema is denied.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

12 - 



